In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                                ________________

                              NO. 09-13-00165-CR
                              NO. 09-13-00166-CR
                              NO. 09-13-00167-CR
                               ________________

              WILLIE DARNELL CLEVELAND SR., Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                On Appeal from the 435th District Court
                      Montgomery County, Texas
          Trial Cause No. 12-08-08833-CR, Counts I, II, and III
__________________________________________________________________

                          MEMORANDUM OPINION

      Willie Darnell Cleveland Sr. pleaded guilty to aggravated assault against a

public servant, aggravated assault with a deadly weapon, and unlawful possession

of a firearm by a felon. A jury assessed punishment at life imprisonment and a

$10,000 fine on the charges of aggravated assault against a public servant and

aggravated assault with a deadly weapon, and twenty years and a $10,000 fine on

the charge of unlawful possession of a firearm by a felon.

                                         1
      Cleveland’s appellate counsel filed a brief that presents counsel’s

professional evaluation of the records and concludes the appeals are frivolous. See

Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex.

Crim. App. 1978). On December 30, 2013, we granted an extension of time for

Cleveland to file a pro se brief in each case. Cleveland filed a pro se brief in

response. The Court of Criminal Appeals has held that we need not address the

merits of issues raised in Anders briefs or pro se responses. Bledsoe v. State, 178
S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Rather, an appellate court may

determine either: (1) “that the appeal is wholly frivolous and issue an opinion

explaining that it has reviewed the record and finds no reversible error”; or (2)

“that arguable grounds for appeal exist and remand the cause to the trial court so

that new counsel may be appointed to brief the issues.” Id.

      We reviewed the appellate records, and we agree with counsel’s conclusion

that no arguable issues support the appeals. Therefore, we find it unnecessary to

order appointment of new counsel to re-brief the appeals. Compare Stafford v.

State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s

judgments of conviction.1



      1
        Cleveland may challenge our decision in these cases by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         2
      AFFIRMED.



                                    ________________________________
                                           STEVE McKEITHEN
                                               Chief Justice




Submitted on April 1, 2014
Opinion Delivered April 9, 2014
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




                                       3